DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.

The following is a non-final action in response to applicant's amendment and response dated 11/24/2020, responding to the final office action provided in rejection of claims 1-20.  Claims 1-2, 8-9 and 15-16 have been amended.  New grounds of rejection are presented in view of the newly presented limitation(s).  
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written 
Response to Arguments

Applicant's arguments filed 11/24/2020, in particular, pages 11-14, have been fully considered but are moot in view of reground rejections. (See, Gerhart et al. US 2016/0210132 A1).

Information Disclosure Statement
6.	The information disclosure statements (IDS) submitted on 04/08/2020 was filed with the application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the references therein cited therein have been considered by the examiner.










Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was 

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being obvious over Schulz et al (US 2008/0077617 A1) in view of Menjo et al (US 2016/0357547 A1) and further in view of Gerhart et al. (US 2016/0210132 A1).

As to claim 1, Schulz discloses a method for updating firmware within an industrial automation environment comprising a plurality of industrial components, the method comprising: 
receiving (Schulz at par. 0006, systems and/or methods that facilitate managing one or more assets within an industrial environment. A management component can receive a data input via a receiver component to automatically employ asset management functionality for a particular asset within the industrial automation environment), by a system comprising a processor (Schulz at par. 0024, the terms "component" and "system" are intended to refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution. For example, a component may be, but is not limited to a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and a computer), a configuration template corresponding to the industrial automation environment through a user interface (Schulz at 0052, at reference numeral 1008, a hierarchical representation the assets associated with the industrial environment can be built and/or created. For instance, based on a plurality of assets within a particular industrial environment, wherein at least one electronic document relates to the assets, a hierarchical representation of the assets can be created based upon data included within the electronic document(s). At reference numeral 1010, manual alterations to the automatically created hierarchical representation can be employed. For instance, upon automatic creation of the hierarchical representation of assets, a user may desire to implement manual alterations and/or changes accordingly. At reference numeral 1012 [i.e. configuration template], a graphical user interface ( GUI) can be implemented to facilitate employing asset management in connection with the industrial environment), 
receiving, by the system, context data for the industrial automation environment describing connections between the plurality of industrial components in a schematic (Schulz par. 0006 teaches a management component can receive a data [i.e. context data] input via a receiver component to automatically employ asset management functionality for a particular asset within the industrial automation environment. Further at Fig. 5, par. 0038 teaches receiver component [receive by the system] receive assets [i.e. plurality of industrial components] update data can review or update with schematics, “FIG. 5, an asset management system 500 is illustrated. The system 500 includes the data repository 102 that retains the hierarchical representation of assets 104, which represent the logical and/or geographic arrangement of the plurality of assets 106-114 … updating one or more electronic documents can be provided to the user. Furthermore, the user can be made aware of types of electronic documents available with respect to a desired asset [e.g., warranty documents, schematics]); 
determining, by the system, available firmware updates from a product compatibility and download center for at least some of the plurality of industrial components (Schulz pars. 0032-0033 teaches detection component 202 determine [i.e. determining, by the system] update. The updating component 204 review compatibility and particular verification functionality available with respect to certain PLCs, “one or more assets within the industrial environment 116 and such alteration has been detected by the detection component 202, an updating component 204 can update the hierarchical representation of assets 104 within the data repository … the updating component 204 can add the asset in an appropriate position within the hierarchical representation of assets 104. Additionally, the updating component 204 can associate the asset …the functionality with respect to such PLCs that are represented within the hierarchical representation of assets 104. Therefore, if a representation of such asset is selected by a user, the new or enhanced functionality will also be displayed. According to an example, the updating component 204 can be connected to a network (e.g., the Internet) and can receive [i.e. download] functionality updates through web services or the like”); 
determining, by the system, required firmware update files (Schulz at par. 0029 teaches select particular asset based on functionality [i.e. required] to be updated [i.e. firmware], “the user may wish to perform particular management functionality with respect to the asset. The user can select the representation of the asset 118 through a receiver component 120 … the requested functionality with respect to the asset within the industrial environment 116. Thus, for instance, if the representation of the asset 118 represents a PLC, and the user selects such representation 118 the system 100 is more intuitive when compared to conventional systems, as effectuation of management functionality is asset-centric. Additionally, locating an asset and functionality associated therewith is made easier through the hierarchical representation of assets”)  and 
context data, and available firmware updates (Schulz at par. 0006 teaches a management component can receive a data [i.e. context data] input via a receiver component to automatically employ asset management functionality for a particular asset within the industrial automation environment); and 

Schulz does not explicitly disclose the configuration template comprising rules relating various versions of firmware, determining firmware version and schedule to update firmware and transferring the required firmware update files to the industrial components in an order specified by the firmware update schedule.

However, Menjo discloses the configuration template comprising rules relating various versions of firmware to at least some of the plurality of industrial components (Menjo at par. 0072, the display unit 94 is a display device such as a liquid crystal monitor, and displays the version of firmware and the like of each of the units included in the PLC 30(1) in accordance with an instruction from the CPU 91. The input unit 95 is configured to include a mouse and a keyboard, and instruction [i.e. rules relating] information (such as parameters required for updating the firmware) is externally input by a user to the input unit 95. The instruction information input to the input unit 95 is transmitted to the CPU 91; see also 0051-0056), 
a firmware update schedule (Menjo at par. 0067, “The schedule management unit 11 uses the update information to calculate an optimum moment (timing) when the firmware of each of the units is to be updated (Step S142). Based on an operation schedule (a production plan) of each of the PLCs 30, the schedule management unit 11 sets a timing (an update timing) of updating the firmware”) based at least on the configuration template (Menjo at par. 0072, the display unit 94 is a display device such as a liquid crystal monitor, and displays the version of firmware and the like of each of the units included in the PLC 30(1) in accordance with an instruction from the CPU 91. The input unit 95 is configured to include a mouse and a keyboard, and instruction [i.e. rules relating] information (such as parameters required for updating the firmware) is externally input by a user to the input unit 95. The instruction information input to the input unit 95 is transmitted to the CPU 91; see also 0051-0056),
transferring the required firmware update files to the industrial components in an order specified by the firmware update schedule (Menjo at pars. 0058-0059, 0065, teaches the schedule management unit 11 of the management device 10 starts checking whether or not the firmware update can be performed with respect to each of the plurality of units in the PLCs 30 that are under management thereof (Step S130). … the schedule management unit 11 checks whether or not update is necessary for the firmware of the selected units. More specifically, the schedule management unit 11 transmits, to each of the engineering tools 21 that manage the selected units, an instruction of checking presence or absence of a PLC (a unit) that can be updated (Step S131)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Schulz to include the method of the configuration template comprising rules relating various versions of firmware, determining firmware version and schedule to update firmware, as disclosed by Menjo, for the purpose of verifying correct version of firmware and shoring the working hours of workers, and delays in the production process can be eliminated through schedule (see pars. 0055 and 0077, of Menjo). 

Schulz and Menjo does not explicitly disclose including at least one firmware version offset.

However, Gerhart discloses including at least one firmware version offset or relative firmware version offset (Gerhart at par. 0050, Firmware management module 30 may identify the location at which each firmware version is stored within system area 20 based on an offset associated with each firmware version. The offset may correspond to a number of bits, bytes, blocks, or other unit of measurement at which each respective firmware version is located relative to a starting position. The offset may identify the starting location within memory device 16 at which each respective firmware version is located. Write module 24 and read module 28 may each use the offset when writing a firmware to system area 20 and/or reading a firmware from system area 20. Further, see par. 0056 and claim 9); 
 Schulz and Gerhart are both directed towards firmware update. Schulz discloses a method for updating firmware within an industrial automation environment comprising a plurality of industrial components, the method comprising. Gerhart also discloses well-known method of firmware update with a method of including at least one firmware version offset or relative firmware version offset. Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed Gerhart to those in the ordinary skill in the art to apply the known technique of Gerhart in the same way to the system of Schulz to enhance firmware update with specific version mechanism, method for updating firmware of an industrial device of Schulz in the same manner as that of Gerhart for the purpose to use the offset when writing a firmware to system area and/or reading a firmware from system area. (See Abstract, paragraphs 0050-0052, 0061-0062, and 0064 of Gerhart). See, MPEP 2143.01(C).

As to claim 2, Schulz discloses the method wherein the configuration template device address (par. 0031, an asset [i.e. device] may have sufficient intelligence to initiate a message to the detection component 202, wherein such message can include a type or identity of the asset, location [i.e. address] upon a network of the asset, associated assets).

Schulz does not explicitly disclose the method wherein the configuration template includes a device name and desired revision to be installed on the named device and the method wherein the firmware update schedule comprises a firmware version to be 

However, Menjo discloses the method wherein the firmware update schedule (par. 0067, “The schedule management unit 11 uses the update information to calculate an optimum moment (timing) when the firmware of each of the units is to be updated (Step S142). Based on an operation schedule (a production plan) of each of the PLCs 30, the schedule management unit 11 sets a timing (an update timing) of updating the firmware”) comprises a firmware version to be installed on each of the at least some of the plurality of industrial components (Menjo at par. 0072, the display unit 94 is a display device such as a liquid crystal monitor, and displays the version of firmware and the like of each of the units included in the PLC 30(1) in accordance with an instruction from the CPU 91. The input unit 95 is configured to include a mouse and a keyboard, and instruction [i.e. rules relating] information (such as parameters required for updating the firmware) is externally input by a user to the input unit 95. The instruction information input to the input unit 95 is transmitted to the CPU 91; see also 0051-0056), and an order in which the firmware update files are to be installed on each of the at least some of the plurality of industrial components (par. 0028, “The management device 10 is a computer or the like that controls the PCs 20. The management device 10 has a schedule management unit 11 that performs schedule management of a production process. The schedule management unit 11 memorizes a boot order (startup order) of the PLCs 30 installed at respective places and operation schedules (production plans) of the respective PLCs 30. The production processes whose schedule is managed by the schedule management unit 11 are performed by utilizing the PLCs 30”), the method wherein the configuration template includes a device name, and desired revision to be installed on the named device (par. 0058, the management device 10 starts checking whether or not the firmware update can be performed with respect to each of the plurality of units in the PLCs 30 that are under management thereof (Step S130). The schedule management unit 11 selects a model (a type name) of units to be updated. Further, at par. 0035, the engineering tool 21(1) checks, based on the acquired firmware version [i.e. desired revision]).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Schulz to include the method wherein the configuration template includes a device name and desired revision to be installed on the named device and the method wherein the firmware update schedule comprises a firmware version to be installed and an order in which the firmware update files are to be installed on each of the at least some of the plurality of industrial components, as disclosed by Menjo, for the purpose of verifying correct version of firmware and shoring the working hours of workers, and delays in the production process can be eliminated through schedule (see pars. 0055 and 0077, of Menjo).

As to claim 3, Menjo discloses the method wherein configuration template includes a rule determining an order of firmware updates to be applied within a group of devices (par. 0011, an engineering tool program that writes a program to each functional unit of a programmable logic controller. The engineering tool program is characterized by causing a computer connected to the programmable logic controller to perform: an instruction [i.e. rule determining an order] step of instructing each of a plurality of programmable logic controllers to update firmware; and an update step of updating the firmware by writing new firmware to the each functional unit. Further, see par. 0078).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Schulz to include the method wherein configuration template includes a rule determining an order of firmware updates to be applied within a group of devices, as disclosed by Menjo, for the purpose of providing simile configuration of firmware update (see par. 0009-0010, of Menjo)

As to claim 4, Schulz the method further comprising: 
receiving a device selection (par. 0026, a desired functionality is selected through an asset management application, a desired asset [i.e. device] is located, such asset is checked out and placed within a schedule, the schedule is run, and then the asset is checked back in); 
determining available firmware updates for the selected device from the product compatibility and download center (pars. 0032-0033 teaches detection component 202 determine [i.e. determining, by the system] update. The updating component 204 review compatibility and particular verification functionality available with respect to certain PLCs, “one or more assets within the industrial environment 116 and such alteration has been detected by the detection component 202, an updating component 204 can update the hierarchical representation of assets 104 within the data repository … the updating component 204 can add the asset in an appropriate position within the hierarchical representation of assets 104. Additionally, the updating component 204 can associate the asset …the functionality with respect to such PLCs that are represented within the hierarchical representation of assets 104. Therefore, if a representation of such asset is selected by a user, the new or enhanced functionality will also be displayed. According to an example, the updating component 204 can be connected to a network (e.g., the Internet) and can receive [i.e. download] functionality updates through web services or the like”); 
providing the user a list of the available firmware updates for the device for selection (par. 0006, the representation of the asset is selected, asset management functionality that is available with respect to the selected asset can be provided to the user. The user can then select such functionality, and the management component can effectuate the requested functionality with respect to the asset within the industrial environment. For instance, management can relate to validating an asset, backing up an asset; see further pars. 0034-0035; 0052-0053, claims 30-33); 
receiving a firmware update selection from the user from the list of the available firmware updates for the device (par.006 teaches auto detection of asset update and user select the particular asset [i.e. device], “the subject innovation relates to systems and/or methods that facilitate managing one or more assets within an industrial environment. A management component can receive a data input via a receiver component to automatically employ asset management functionality for a particular asset within the industrial automation environment. A user can select the representation of the asset through the receiver component”; see further pars. 0034-0035; 0052-0053, claims 30-33); and 
saving a name of the selected device, and the firmware update selection as the configuration template (par. 0031 teaches system save/archive [i.e. added] select assets to be update, “FIG. 2, a system 200 that facilitates updating the hierarchical representation of assets 104 with respect to assets that are added, updated, or removed from the industrial environment 116 is illustrated. The system 200 includes a detection component 202 that is communicatively coupled to the assets 106-114 within the industrial environment 116. For instance, the assets 106-114 can be communicatively coupled by way of an intranet or other suitable network”. Par. 0047 teaches saving update [i.e. firmware], “software associated with selecting the representation of the asset, or any other suitable manner for selecting an asset management function. At reference numeral 812, the asset management function can be implemented with respect to the selected asset. Thus, for instance, if the representation of the asset represents a PLC, and the user selects such representation, functionality such as "back up PLC", "archive data [i.e. saving firmware update] within the PLC", " update PLC with particular firmware"; see further pars. 0034-0035; 0052-0053, claims 30-33).



As to claim 5, Schulz the method further comprising: 
receiving a list of selected devices (par. 0026, a desired functionality is selected through an asset management application, a desired asset [i.e. device] is located, such asset is checked out and placed within a schedule, the schedule is run, and then the asset is checked back in);
receiving a request to update all of the selected devices to a latest firmware update (par. 0029, the hierarchical representation of assets 104 can include a representation of an asset 118 that is requested by a user. For instance, the user may wish to perform particular management functionality with respect to the asset … The user can then select such functionality, and a management component 122 can effectuate the requested functionality with respect to the asset within the industrial environment 116. Thus, for instance, if the representation of the asset 118 represents a PLC, and the user selects such representation 118, functionality”); 
determining latest firmware updates for the selected devices from the product compatibility and download center (pars. 0032-0033 teaches detection component 202 determine update [i.e. latest firmware]. The updating component 204 review compatibility and particular verification functionality available with respect to certain PLCs, “one or more assets within the industrial environment 116 and such alteration has been detected by the detection component 202, an updating component 204 can update the hierarchical representation of assets 104 within the data repository … the updating component 204 can add the asset in an appropriate position within the hierarchical representation of assets 104. Additionally, the updating component 204 can associate the asset …the functionality with respect to such PLCs that are represented within the hierarchical representation of assets 104. Therefore, if a representation of such asset is selected by a user, the new or enhanced functionality will also be displayed. According to an example, the updating component 204 can be connected to a network (e.g., the Internet) and can receive [i.e. download] functionality updates through web services or the like”); and 
saving the list of selected devices and names of the latest firmware updates for each selected device as the configuration template (par. 0031 teaches system save [i.e. added] select assets to be update, “FIG. 2, a system 200 that facilitates updating the hierarchical representation of assets 104 with respect to assets that are added, updated, or removed from the industrial environment 116 is illustrated. The system 200 includes a detection component 202 that is communicatively coupled to the assets 106-114 within the industrial environment 116. For instance, the assets 106-114 can be communicatively coupled by way of an intranet or other suitable network”).

As to claim 6, Schulz the method further comprising: 
receiving a device selection (par. 0026, a desired functionality is selected through an asset management application, a desired asset [i.e. device] is located, such asset is checked out and placed within a schedule, the schedule is run, and then the asset is checked back in); 
determining available firmware updates for the selected device from the product compatibility and download center (pars. 0032-0033 teaches detection component 202 determine [i.e. determining, by the system] update. The updating component 204 review compatibility and particular verification functionality available with respect to certain PLCs, “one or more assets within the industrial environment 116 and such alteration has been detected by the detection component 202, an updating component 204 can update the hierarchical representation of assets 104 within the data repository … the updating component 204 can add the asset in an appropriate position within the hierarchical representation of assets 104. Additionally, the updating component 204 can associate the asset …the functionality with respect to such PLCs that are represented within the hierarchical representation of assets 104. Therefore, if a representation of such asset is selected by a user, the new or enhanced functionality will also be displayed. According to an example, the updating component 204 can be connected to a network (e.g., the Internet) and can receive [i.e. download] functionality updates through web services or the like”; see further pars. 0034-0035; 0052-0053, claims 30-33);  
providing the user a list of the available firmware updates for the device for selection (par. 0006, the representation of the asset is selected, asset management functionality that is available with respect to the selected asset can be provided to the user. The user can then select such functionality, and the management component can effectuate the requested functionality with respect to the asset within the industrial environment. For instance, management can relate to validating an asset, backing up an asset; see further pars. 0034-0035; 0052-0053, claims 30-33); 
receiving a firmware update selection from the list of the available firmware updates for the device (par. 0029, “software associated with selecting the representation of the asset 118, or any other suitable manner for selecting an asset. Once the representation of the asset 118 has been selected, asset management functionality that is available with respect to the selected asset can be provided to the user. The user can then select such functionality, and a management component 122 can effectuate the requested functionality with respect to the asset within the industrial environment 116. Thus, for instance, if the representation of the asset 118 represents a PLC, and the user selects such representation 118, functionality such as "back up PLC", "archive data within the PLC", "update PLC with particular firmware"”; see further pars. 0034-0035; 0052-0053, claims 30-33); 
receiving the selected firmware update from the product compatibility and download center (par. 0026 teaches selection processor, “software associated with selecting the representation of the asset 118, or any other suitable manner for selecting an asset. Once the representation of the asset 118 has been selected, asset management functionality that is available with respect to the selected asset can be provided to the user. The user can then select such functionality, and a management component 122 can effectuate the requested functionality with respect to the asset within the industrial environment 116. Thus, for instance, if the representation of the asset 118 represents a PLC, and the user selects such representation 118”. Further pars. 0032-0033 teaches the updating component 204 review compatibility and particular verification functionality available with respect to certain PLCs, “one or more assets within the industrial environment 116 and such alteration has been detected by the detection component 202, an updating component 204 can update the hierarchical representation of assets 104 within the data repository … the updating component 204 can add the asset in an appropriate position within the hierarchical representation of assets 104. Additionally, the updating component 204 can associate the asset …the functionality with respect to such PLCs that are represented within the hierarchical representation of assets 104. Therefore, if a representation of such asset is selected by a user, the new or enhanced functionality will also be displayed. According to an example, the updating component 204 can be connected to a network (e.g., the Internet) and can receive [i.e. download] functionality updates through web services or the like”; see further pars. 0034-0035; 0052-0053, claims 30-33);  

Schulz does not explicitly disclose installing the selected firmware update on the selected device at a time specified by the firmware update schedule.

However, Menjo discloses installing the selected firmware update on the selected device at a time specified by the firmware update schedule (Menjo at par. 0028, the management device 10 is a computer or the like that controls the PCs 20. The management device 10 has a schedule management unit 11 that performs schedule management of a production process. The schedule management unit 11 memorizes a boot order (startup order) of the PLCs 30 installed at respective places and operation schedules (production plans) of the respective PLCs 30. The production processes whose schedule is managed by the schedule management unit 11 are performed by utilizing the PLCs 30).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Schulz to include the method of installing the selected firmware update on the selected 

As to claim 8, (a medium claim) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 9, (the medium claim) recites substantially similar limitations to claim 2 (the method claim) and is therefore rejected using the same art and rationale set forth. 

As to claim 10, (the medium claim) recites substantially similar limitations to claim 3 (the method claim) and is therefore rejected using the same art and rationale set forth.34  Docket 2017P-021 -US-ORG1 

As to claim 11, (the medium) recites substantially similar limitations to claim 4 (a method claim) and is therefore rejected using the same art and rationale set forth. 

As to claim 12, (the medium claim) recites substantially similar limitations to claim 5 (the method claim) and is therefore rejected using the same art and rationale set forth. 

As to claim 13, (the medium claim) recites substantially similar limitations to claim 6 (a method claim) and is therefore rejected using the same art and rationale set forth. 
to claim 15, Schulz-Menjo-Gerhart teaches a computer system for updating firmware within an industrial automation environment comprising a plurality of industrial components, the computer system comprising:
a machine interface coupled with the plurality of industrial components (Schulz at Fig. 7, par. 0042, an asset management system 700 is illustrated. The system 700 includes the receiver component 120 that receives a request for an asset (or representation thereof) from a user. In one example, the receiver component 120 can be within and/or associated with the graphical user interface 606),
	a user interface configured to receive inputs from a user, and to display information to the user (Schulz par. 0045, FIG. 8, a methodology 800 for managing one or more assets within an industrial environment. The methodology 800 starts at reference numeral 802, and at reference numeral 804 a hierarchical representation of assets in an industrial environment can be received … a user can evaluate an industrial environment and create the hierarchical representation by at least one of uploading data, creating an electronic document, employing a graphical user interface (GUI), and the like); 
a hardware memory storing data corresponding to the industrial automation environment (Schulz par. 0036, referring now to FIG. 4, a system 400 that facilitates updating contents of the hierarchical representation of assets 104 is illustrated. The system 400 includes the data repository 102, which includes the hierarchical representation of assets 104. The data repository 102 can be a computer-readable medium, such as a hard disk, memory, and/or a combination thereof); and 
a processor coupled with the machine interface, the user interface, and the hardware memory, configured to (Schulz par. 0024, as used in this application, the terms "component" and "system" are intended to refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution. For example, a component may be, but is not limited to a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and a computer.): 
receive (Schulz at par. 0006, systems and/or methods that facilitate managing one or more assets within an industrial environment. A management component can receive a data input via a receiver component to automatically employ asset management functionality for a particular asset within the industrial automation environment) a configuration template corresponding to the industrial automation environment through the user interface (Schulz at 0052, at reference numeral 1008, a hierarchical representation the assets associated with the industrial environment can be built and/or created. For instance, based on a plurality of assets within a particular industrial environment, wherein at least one electronic document relates to the assets, a hierarchical representation of the assets can be created based upon data included within the electronic document(s). At reference numeral 1010, manual alterations to the automatically created hierarchical representation can be employed. For instance, upon automatic creation of the hierarchical representation of assets, a user may desire to implement manual alterations and/or changes accordingly. At reference numeral 1012 [i.e. configuration template], a graphical user interface ( GUI) can be implemented to facilitate employing asset management in connection with the industrial environment), 

Menjo discloses configured to transfer firmware updates to the plurality of industrial components (Menjo at par. 0041, The engineering tool 21(1) instructs the PLC 30(1) to perform an update of one unit (the CPU unit 31(1)) (Step S111). This instruction to perform the update is transmitted from the engineering tool 21(1) to the unit being the update target. Further, see par. 0075);
the configuration template comprising rules relating various versions of firmware (Menjo at par. 0072, the display unit 94 is a display device such as a liquid crystal monitor, and displays the version of firmware and the like of each of the units included in the PLC 30(1) in accordance with an instruction from the CPU 91. The input unit 95 is configured to include a mouse and a keyboard, and instruction [i.e. rules relating] information (such as parameters required for updating the firmware) is externally input by a user to the input unit 95. The instruction information input to the input unit 95 is transmitted to the CPU 91);

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 

For remaining limitations, see remarks regarding claim 1.

As to claim 16, (the system) recites substantially similar limitations to claim 2 (the method claim) and is therefore rejected using the same art and rationale set forth. 

As to claim 17, (the system) recites substantially similar limitations to claim 3 (the method claim) and is therefore rejected using the same art and rationale set forth.34  Docket 2017P-021 -US-ORG1 

As to claim 18, (a system) recites substantially similar limitations to claim 4 (a method claim) and is therefore rejected using the same art and rationale set forth. 

As to claim 19, (the system) recites substantially similar limitations to claim 5 (the method claim) and is therefore rejected using the same art and rationale set forth. 

As to claim 20, (the system) recites substantially similar limitations to claim 6 (a method claim) and is therefore rejected using the same art and rationale set forth. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being obvious over Schulz et al (US 2008/0077617 A1) in view of Menjo et al (US 2016/0357547 A1) and further in view of Gerhart et al. (US 2016/0210132 A1) and further in view of Camp et el. (US 2010/0131084 A1).

As to claim 7, Schulz does not explicitly disclose the method further comprising: providing release notes for each firmware update within the list of the available firmware updates for the device.

However, Camp discloses the method further comprising: providing release notes for each firmware update within the list of the available firmware updates for the device (Camp at par, 0088, in the case of version upgrades, release notes may be presented. in an example, a KBA article identification number and name associated with the update/upgrade may be displayed as a hyperlink to enable users to retrieve a knowledge base article of interest related to the software/firmware update or upgrade).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Schulz to include providing the user release notes for each firmware update within the list of the available firmware updates for the device, as disclosed by Camp, for the purpose of providing document related to the update, including relevant details of version upgrades (see par. 0088, of Camp)
As to claim 14, (a medium claim) recites substantially similar limitations to claim 7 (the method claim) and is therefore rejected using the same art and rationale set forth above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-13411. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, AU 2199
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199